Order granting in part and denying in part plaintiff’s motion for a summary interlocutory judgment modified so as to provide that the respondent trustees account for the trust fund from the creation of the trust to the commencement of the action, less the sum of $16,200 coneededly paid out, less the amount of the Keyes legacy, and less the amount paid to the estate of Francis O’Brien, deceased. As so modified, the order is affirmed, with ten dollars costs and disbursements to appellants, payable out of the trust fund. No opinion. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.